BYRNE, District Judge.
The Immigration and Naturalization Service has made a motion to vacate an order of this court made and entered on February 23, 1955, admitting the petitioner to citizenship of the United States of America. As authority for its motion the Government cites Section 340(j) of the Immigration and Nationality Act of 1952, 8 U.S.C.A. § 1451 (j) and Rule 60 (b), Fed.Rules Civ.Proc. 28 U.S.C.A.
Assuming that the cited statutory provisions authorize this court to “short cut” the court proceedings prescribed in Section 340(a), 8 U.S.C.A. § 1451(a), the showing made by the Government is insufficient to warrant resort to this extraordinary remedy.
The Government asks this court to cancel the citizenship of the plaintiff on the basis of an affidavit reciting a hearsay report received from another agency “which report was based on information believed by such agency to be reliable”.
If the Government obtains evidence sufficient to justify the institution of proceedings for the cancellation of petitioner’s citizenship under 8 U.S.C.A. § 1451(a), it should do so. Surely this court, in ruling on a motion, should not cancel petitioner’s citizenship on the basis of hearsay statements and thereby deprive her of an opportunity to contest the cancellation upon a trial of the issues as contemplated in 8 U.S.C.A. § 1451(a).
The motion is denied.